United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, CARDISS COLLINS
POST OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0878
Issued: September 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 18, 2019 appellant filed a timely appeal from a December 11, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a bilateral foot condition
causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 11, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On October 25, 2018 appellant, then a 58-year-old mail processer, filed an occupational
disease claim (Form CA-2) for a bilateral foot condition, which she attributed to continuous
standing, walking, lifting, and pulling on concrete floors while in the performance of duty. She
first became aware of her condition on June 26, 2017 and first realized the condition was caused
or aggravated by factors of her federal employment on September 20, 2018.
In a September 20, 2018 narrative report, Dr. Tomasz Szmyd, a podiatrist, noted that he
had seen appellant for follow up regarding her bilateral plantar fasciitis. Appellant related that she
was still having pain after periods of prolonged walking. On physical examination there were no
open lesions or acute signs of infection, no erythema or edema, and appellant’s neurological
sensation was grossly intact. Dr. Szmyd also noted evidence of pain on palpation of the medial
calcaneal tubercle, bilaterally and pain with lateral compression of the left calcaneus, but no lower
extremity pain on range of motion, bilaterally. He diagnosed bilateral plantar fasciitis and bilateral
foot bursitis. Dr. Szmyd noted having discussed various treatment options, including surgery;
however, appellant elected to continue with conservative care. He advised appellant to avoid
walking barefoot and to wear supportive shoes, such as gym shoes, as often as possible. Dr. Szmyd
recommend light duty at work to prevent aggravation of appellant’s bilateral foot pain.
Dr. Szmyd also provided a September 20, 2018 attending physician’s report (Form CA20). He reported that he first examined appellant on June 26, 2017 and, subsequently, treated her
on July 26, 2017 and September 20, 2018. The Form CA-20 noted a September 20, 2018 date of
injury and included a diagnosis of bilateral plantar fasciitis. Dr. Szmyd checked the box marked
“yes” indicating his belief that appellant’s condition was caused or aggravated by her employment.
He also indicated that appellant could perform light-duty work as of September 21, 2018 with no
prolonged standing or walking.
OWCP also received an October 8, 2018 duty status report (Form CA-17) from Dr. Szmyd,
which included a diagnosis of plantar fasciitis and identified various work restrictions.
In a November 7, 2018 development letter, OWCP informed appellant that additional
factual and medical evidence was required in support of her claim. It noted that the medical
evidence did not substantiate that her plantar fasciitis was caused or aggravated by the work injury.
OWCP afforded appellant 30 days to submit the requested factual and medical evidence.3 No
additional evidence was received by OWCP.
By decision dated December 11, 2018, OWCP denied appellant’s claim, finding that the
medical evidence of record failed to establish a causal relationship between her diagnosed
condition and the accepted factors of her federal employment.

3

The record indicates (CA-110 notes) that appellant contacted OWCP on December 6 and 7, 2018 requesting an
extension to submit additional medical evidence. During the latter conversation, appellant represented to OWCP that
she could get the medical evidence from her doctor “tomorrow” and would mail it in. OWCP agreed to the requested
extension.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.10
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her bilateral
foot condition was causally related to the accepted factors of her federal employment.

4

Supra note 1.

5
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

M.S., Docket No. 18-1554 (issued February 8, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

In support of her claim, appellant submitted a September 20, 2018 narrative report from
Dr. Szmyd who noted, regarding his follow-up treatment of appellant for plantar fasciitis, that she
reported “still having pain after periods of prolonged walking.” Dr. Szmyd diagnosed bilateral
plantar fasciitis and bilateral foot bursitis. In his September 20, 2018 narrative report, he did not
specifically mention appellant’s duties as a mail processor or otherwise attribute her bilateral foot
condition to her employment. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.12
Dr. Szmyd also provided a September 20, 2018 attending physician’s report (Form CA-20)
and an October 8, 2018 duty status report (Form CA-17). On the Form CA-20 he diagnosed plantar
fasciitis and checked a box marked “yes” in response to the question of whether he believed that
appellant’s condition was caused or aggravated by an employment activity. When a physician’s
opinion on causal relationship consists only of checking a box “yes” in response to a form question,
without explanation or rationale, that opinion has limited probative value and is insufficient to
establish a claim.13 On the Form CA-17 Dr. Szmyd indicated that appellant suffered from heel
pain and included a diagnosis of plantar fasciitis, but did not provide an opinion on causation. The
Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.14 This report,
therefore, is insufficient to establish appellant’s claim.
The Board finds that the record lacks rationalized medical evidence establishing causal
relationship between appellant’s bilateral foot condition and the accepted factors of her federal
employment. Thus, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a bilateral foot
condition causally related to the accepted factors of her federal employment.

12

C.C., Docket No. 19-0442 (issued July 22, 2019).

13

K.R., Docket No. 19-0375 (issued July 3, 2019).

14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the December 11, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

